DETAILED ACTION

Response to Amendment
1.	The amendment filed on 2/7/22 is acknowledged.
	Claims 14 and 16 have been amended.
	Claims 1-13, 19 and 20 have been cancelled.
	Claims 14-18 and newly added claims 21-31 are pending.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of claim 23 calling for, “… the first contacts does not in contact with …” is not clearly understood. For examination purposes, it will be assumed to read “… the first contacts is in contact with …”
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 14-18, 21, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (”Nishikawa”) US PG-Pub 2016/0365351.
Nishikawa discloses a three-dimensional (3D) memory device, comprising: a semiconductor layer (element 10, ¶[0097]); a memory stack on one side of the semiconductor layer, the memory stack comprising a plurality of conductive/dielectric layer pairs (element 32/46, Fig. 12) each comprising a conductive layer (element 46) and a first dielectric layer (element 32); a dielectric layer pair (element 92/73/71) on the semiconductor layer in a peripheral region (element 400, Fig. 12A) of the 3D memory device outside of the memory stack; and a plurality of first contacts (element 8C) on the dielectric layer pair in contact with the dielectric layer pair. 
Re claim 15, Nishikawa discloses wherein the peripheral region is at an edge of the 3D memory device in which contact pads (element 823, Fig. 13B) of the 3D memory device are disposed.  
Re claim 16, Nishikawa discloses an interlayer dielectric (ILD) layer (element 65) in contact with the plurality of conductive/dielectric layer pairs and the dielectric layer pair, wherein each of the first contacts extends vertically through the ILD layer; and an adjacent pair of the first contacts and part of the ILD layer between the adjacent pair of the first contacts are configured to form a capacitor (¶[0151]). 
Re claim 17, Nishikawa discloses a plurality of peripheral circuits (402/404, ¶[0180] and Fig. 14X); and a bonding interface (stepped surface region shown in Fig. 14X Fig. 2, ¶[0180]) between the peripheral circuits and the memory stack.  
Re claim 18, Nishikawa discloses wherein the plurality of first contacts (element 8C) are electrically connected to at least one of the peripheral circuits (Fig. 14X). 
Re claim 21, Nishikawa discloses wherein the dielectric layer pair comprises a second dielectric layer (element 71) on the semiconductor layer and a third dielectric layer (element 73/92) on the second dielectric layer.
Re claim 30, Nishikawa discloses wherein the conductive layers comprise a metal (¶¶[0133 and 0134]), the first dielectric layers comprise silicon oxide (¶[0220]).
Re claim 31, Nishikawa discloses wherein the second dielectric layer comprises silicon oxide (¶[0108]), and the third dielectric layer comprises silicon nitride (element 73/92, ¶[0149]).
7.	Claim(s) 14-18 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (“Son”) US PG-Pub 2018/0151587.
Son discloses a three-dimensional (3D) memory device, comprising: a semiconductor layer (e.g. element 10); a memory stack on one side of the semiconductor layer, the memory stack comprising a plurality of conductive/dielectric layer pairs (LST/UST) each comprising a conductive layer (element EL1/EL2) and a first dielectric layer (ILD); a dielectric layer pair (element 130/120) on the semiconductor layer in a peripheral region (element PCR, Fig. 3) of the 3D memory device outside of the memory stack; and a plurality of first contacts (element LCPa + UCPa + 30a/ LCPb + UCPb + 30b) on the dielectric layer pair in contact with the dielectric layer pair. 
Re claim 15, Son discloses wherein the peripheral region is at an edge of the 3D memory device in which contact pads (element ML) of the 3D memory device are disposed.
Re claim 16, Son discloses an interlayer dielectric (ILD) layer (e.g. element 110) in contact with the plurality of conductive/dielectric layer pairs and the dielectric layer pair, wherein each of the first contacts extends vertically through the ILD layer; and an adjacent pair of the first contacts and part of the ILD layer between the adjacent pair of the first contacts are configured to form a capacitor (e.g. element C1/C2).
Re claim 17, Son discloses a plurality of peripheral circuits (element MOS, Figs. 2 and 20); and a bonding interface (e.g. interface separating regions CAR and PCR shown in Fig. 2) between the peripheral circuits and the memory stack.
Re claim 18, Son discloses wherein the plurality of first contacts are electrically connected to at least one of the peripheral circuits (Fig. 2).
Re claim 21, Son discloses wherein the dielectric layer pair comprises a second dielectric layer (element 120) on the semiconductor layer and a third dielectric layer (element 130) on the second dielectric layer.
Re claim 22, Son discloses wherein each of the first contacts extends vertically in contact with the third dielectric layer (Fig. 3).
Re claim 23, Son discloses wherein each of the first contacts is in contact with the second dielectric layer (Fig. 3).
Re claim 24, Son discloses wherein each of the first contacts extends through the third dielectric layer and in contact with the second dielectric layer (Fig. 3).
Re claim 25, Son discloses wherein a depth of each of the first contacts (LCPb/LCPb) is nominally the same as a thickness of the ILD layer.
Re claim 26, Son discloses wherein the capacitor is electrically connected to a power line (element ML1) and a ground (element ML2) of the 3D memory device.
Re claim 27, Son discloses in Fig. 3 wherein a thickness of the ILD layer (element 110) is equal to or greater than a thickness of the memory stack (element LST).
Re claim 28, Son discloses in Fig. 3 wherein the dielectric layer pair (element 120) is coplanar with at least one (element UST) of the conductive/dielectric layer pairs of the memory stack.
Re claim 29, Son discloses in Fig. 3 wherein the memory stack comprises a staircase structure; and the 3D memory device further comprises a plurality of second contacts (element CPLG2/CPLG1) each in contact with a respective one of the conductive layers of the memory stack at the staircase structure.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al. (US PG-Pub 2021/0043643) discloses an interconnect structure of 3D memory device.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893